Exhibit 10.47

 

AMENDMENT TO THE

GOOGLE INC. ADWORDS RESELLER ADDENDUM

 

This Amendment 2 to the Google Inc. AdWords Reseller Addendum (“Amendment”) and
is entered into as of the Amendment 2 Effective Date (as defined below) by and
between ReachLocal, Inc. (“Reseller”) and Google Inc. (“Google”).

 

Background

 

WHEREAS, Customer and Google entered into a Google Inc. AdWords Reseller
Addendum (as amended from time to time, the “Addendum”), with an effective date
of April 25, 2011; and

 

WHEREAS, through this Amendment, the parties wish to amend the Addendum.

 

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Customer and Google hereby agree that the Addendum shall be
amended as of the Amendment Effective Date as follows:

 

Terms

 

1.

Extension. The first sentence of Section 12 of the Addendum is deleted and is
hereby replaced with the following:

 

“This Addendum will commence on the Effective Date and will continue through
June 30, 2014 (the “Term”), unless terminated earlier in accordance with this
Section.”

 

 

2.

Miscellaneous. This Amendment 2 may be executed in multiple counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument. No agreement hereafter made shall be effected to change,
modify, or discharge this Amendment, in whole or in part, unless such agreement
is in writing and signed by or on behalf of the party against whom the
enforcement of the change, modification, or discharge is sought. This Amendment
2 shall be binding on the parties hereto and their respective personal and legal
representatives, successors, and permitted assigns. Each person whose signature
appears below represents and warrants that he or she has the authority to bind
the entity on whose behalf he or she has executed this Amendment. Except as
expressly modified herein, the terms of the Addendum remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment 2 by their duly
authorized representatives as of the date of the latest signature below
(“Amendment 2 Effective Date”).

 

GOOGLE INC.

   ReachLocal, Inc.

By: /s/ Nikesh Arora                                          

By: /s/ Jason Whitt                                             

Print Name: Nikesh Arora

Print Name: Jason Whitt

Title: President, Global Sales and Business Development Google Inc.

Title: SVP Corporate Development

Date: February 10, 2014

Date: February 8, 2014

 

 